Citation Nr: 0431105	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-17 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the right knee.

2.  Entitlement to service connection for right foot pain.

3.  Entitlement to service connection for interphalangeal 
joint fusion of the second, third, and fourth toes 
bilaterally (claimed as toe pain).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In December 2000, the Board remanded this case for additional 
development, to include a VA orthopedic examination to 
determine the nature and probable etiology of the veteran's 
claimed disabilities.  Information in the claims folder 
indicates that the veteran failed to report for the scheduled 
October 2001 VA examination.  In August 2003, the Board 
denied service connection for a right knee disability, a 
right foot disability, and for interphalangeal joint fusion 
of the second, third, and fourth toes bilaterally.  Pursuant 
to 38 C.F.R. § 20.904 (2004), the Board vacated this 
decision.  

In a separate decision also dated in August 2003, the Board 
remanded the issue of entitlement to an additional program of 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code, for further development.  On review, 
it is not clear whether the appropriate development has been 
accomplished.  This issue has not been recertified to the 
Board and at this time, is not for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify the veteran (1) of the 
evidence necessary to substantiate her claims; (2) of the 
information and evidence that she is responsible for 
providing; (3) of the evidence that VA will attempt to 
obtain; and (4) request that the veteran provide any evidence 
in her possession that pertains to her claims.  See 
38 U.S.C.A. §§ 5102, 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the cover letter associated with the February 2003 
supplemental statement of the case (SSOC), the RO advised the 
veteran of the enactment of the VCAA and of her and VA's 
respective obligations with regard to obtaining evidence.  
However, it does not appear that the veteran has been 
specifically notified of the evidence necessary to 
substantiate her claims for service connection.  

At the April 1999 VA joints examination, the examiner noted 
the veteran's complaints and treatment of knee and foot pain 
during service as well as surgery on her feet subsequent to 
service, but did not provide an opinion as to whether the 
veteran currently had disabilities of the right knee, right 
foot, and/or bilateral toes that were related to her active 
military service or events therein.  A subsequent VA 
examination was scheduled and the veteran failed to report.  
She contends that she did not receive notification of the 
scheduled examination.  As such, the Board finds that a 
remand for additional VA examination is appropriate.  

By rating action dated in May 2004, the RO implemented the 
grant of service connection for chronic fatigue syndrome and 
assigned a 10 percent evaluation effective July 8, 1997.  In 
August 2004, the veteran filed a notice of disagreement with 
the assigned evaluation and effective date.  By letter dated 
August 19, 2004, the RO advised the veteran of her right to 
choose the Decision Review Officer (DRO) process or the 
traditional appeal process and further informed her that it 
would not be able to move forward to the next step of the 
appeal process for 60 days unless it heard from her before 
then.  On review, it does not appear that the RO has had the 
opportunity to furnish a statement of the case (SOC) 
regarding these issues.  Upon remand, the RO should determine 
whether a SOC has been furnished and if not, should issue the 
appropriate SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).




Accordingly, this case is REMANDED as follows:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  
Specifically, the veteran must be 
notified of the evidence necessary to 
substantiate her claims for service 
connection; of the information and 
evidence she is responsible for 
providing; and of the evidence that VA 
will obtain.  The veteran should also be 
requested to provide any evidence that 
pertains to her claims.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination.  The examiner is requested 
to identify any disabilities of the right 
knee, right foot, and bilateral toes, and 
to provide an opinion as to whether it is 
more likely than not (i.e. probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any currently diagnosed disability of the 
right foot, right knee, and/or bilateral 
toes is related to the veteran's active 
military service or events therein.  All 
required tests and studies, to include x-
rays, should be accomplished.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report and it would be 
helpful if the examiner would cite to 
information or evidence relied upon in 
making any determination.

3.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issues of 
entitlement to service connection for 
chondromalacia of the right knee, right 
foot pain, and interphalangeal joint 
fusion of the second, third, and fourth 
toes bilaterally.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and her 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

4.  If it has not already been 
accomplished, the veteran and her 
representative, if any, should be issued 
a SOC regarding the issues of (1) 
entitlement to an evaluation in excess of 
10 percent for chronic fatigue syndrome; 
and (2) entitlement to an effective date 
prior to July 8, 1997 for the grant of 
service connection for chronic fatigue 
syndrome.  The veteran should be provided 
all appropriate laws and regulations 
pertinent to these issues and apprised of 
her appellate rights and responsibilities 
regarding perfecting an appeal.
 
No action is required of the veteran until she is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim. 38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




